 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward Johnson Company and Bartenders, Hotel,Motel, Cafeteria and Restaurant Employees Union,Local 116, AFL-CIO. Cases -CA-13696, I CA13848, 1-CA-13978, and 1-RC- 15382May 18, 1979DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY CHAIRMAN FANNING AND MEMBERS MURPHYAND JENKINSOn December 28, 1978, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.Respondent excepts to the Administrative LawJudge's finding that Respondent violated Section8(a)(1) by posting a notice to employees on October25, 1977, which stated in part:The Company is strongly opposed to a union inthe restaurant. I am convinced we do not need aunion here. A union will only make things moredifficult for all of us ...The Administrative Law Judge found that this state-ment, occurring in the aftermath of coercive interro-gations and unlawful discharges, tended to create forI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established polic) not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces the resolu-tions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB 544 1950).enfd. 188 F.2d 362 (3rd Cir. 1951). We have carefully examined the recordand find no basis for reversing his findings2 Respondent relies on Coletli's Furniture, Inc, 550 F.2d 1292 (Ist ('ir1977). and Hubbard Regional Hospital .N. RB., 579 F.2d 1251 (Ist ('ir.1978), and attempts to characterize this case as one involving mixed motiva-tion discharges that is, discharges for which there exist both a proper andan improper reason. The Administrative Law Judge, howeser, with homwe agree, did not consider this a mixed motivation case since only an improper reason for the discharges existed and Respondent's purported motiveswere strictly pretextual in nature. Respondent's reliance on mixed mnotiva-tion cases is therefore misplaced.Although Chairman Fanning and Member Jenkins adopt, in the absenceof exceptions. the Administrative l.aw Judge's finding that the no-access rulein issue here is lawful, they do not rely on GTE l.nklurt. Inc,irploWi',i 24NLRB 921 (1973), in which they dissented.employees a fear of job insecurity and loss of benefits.We think Respondent's exception has merit.Although the notice followed unlawful conduct en-gaged in by Respondent, we are constrained to findthat the language in issue merely sets forth Respon-dent's views on the disadvantages of unionism anddoes not impart a threatening meaning. In short, weare unable to equate, without more, the use of thewords "more difficult for all of us" with the phrase"serious harm" which we have found violative asthreats in several cases.' We also note that the noticewas posted I month after the occurrence of the un-lawful conduct. Accordingly, we conclude that thenotice is not violative of the Act.The Administrative Law Judge overruled all of theUnion's objections to the election except the one al-leging that the above notice was coercive. Since wehave found that the notice did not include a threat,and thus did not interfere with employees' freechoice, we will overrule the objection and certify theresults of the election.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, HowardJohnson Company, Springfield, Massachusetts, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Delete paragraph (d) and reletter the subse-quent paragraphs accordingly.2. Insert the following as the penultimate para-graph:"IT IS FIRTIIER ORI)ERED that all objections to theelection in Case I RC 15382 be overruled in theirentirety."3. Substitute the attached notice for that of theAdministrative Law Judge.CERTIFICATION OF RESULTS OF EECTIONIt is hereby certified that a majority of the validballots have not been cast for Bartenders, Hotel. Mo-tel, Cafeteria and Restaurant Employees Union, Lo-cal 116, AFL CIO, and that said labor organizationis not the exclusive representative of all the employ-ees, in the unit herein involved, within the meaning ofSection 9(a) of the National I.abor Relations Act, asamended.See, e.g. I/,,t r , nril iris',,. Ii .194 N.RB 952 (1972: (iri rirJttiiier A/i/s /t, , 162 N.RB 1275 11967)242 NLRB No. 59386 HOWARD JOHNSON COMPANYAPPENI)IXNol('l To EMPIOYIISPoSIII) BY ORDI)ER OF 1111NATIONAI. LABOR RIAIIONS BOARI)An Agency of the United States GovernmentAfter a hearing at which all parties were representedby their attorneys and afforded the opportunity topresent evidence in support of their respective posi-tion, it has been found that we have violated the Na-tional Labor Relations Act in certain respects and wehave been ordered to post this notice and to carry outits terms.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a represent-ative of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from all of these things.WE Wll. NOI coercively interrogate our em-ployees concerning their union activity and s m-pathies.WE WI.l. NO] grant employees benefits for thepurpose of discouraging their union activitiesand sympathies.WL WlI.l. NOt enforce a rule excluding non-working employees from our premises againstemployees engaging in union activities in the ab-sence of justifiable business reasons.W: Wl i.l. NrI publicly humiliate union repre-sentatives b barring them from our premises inthe absence of a justifiable business reason.WI: Will. NO I discourage membership in or ac-tivities on behalf of Bartenders. Hotel. Motel.Cafeteria and Restaurant Employees Union. o-cal 116, AFL, CIO, or any other labor organiza-tion. by discharging or otherwise discriminatingagainst our employees in anx manner.Wt WltIi. NOI in an)' other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act.Wi: wii ti pay Neal Tesini and Jeffrey Phillipsfor any loss of pay thev have suffered as a resultof our discrimination against them, plus interest.HOWARI) JOIINSON COMPI'ANY[)DE(ISIONSIAII:MIN I 1 1111 (ASITIIOMAS R. Wit KS, AdministratiCe l.aw Judge: A hear-ing in this consolidated proceeding was held on April 24.25, 26. and 27. 1978. at North Hampton. Massachusetts,based upon unlfair labor practice charges filed against How-ard Johnson Company, herein called Respondent. hb Bar-tenders, Hlotel. Motel. (afeteria and Restaurant Emplo eesUnion. Local 116, AFL CIO. herein called Charging Partyor Utnion, and a series of complaints, and amended com-plaints. and orders issued by the Regional Director, the lat-est of which, a further order consolidatine cases, secondamended complaint and further notice of hearing, issued onMarch 2. 1978, alleging that Respondent violated Section8(a)( ) and (3) of the National Labor Relations Act asamended. Respondent filed an answer which denied thecommission of unfair labor practices.Pursuant to a petition for an election filed on September28. 1977. and a Stipulation for Certification Upon ConsentElection Agreement executed by the parties on October 25,1977. and appro'ed by the Regional D)irector on October26, an election by secret ballot was conducted Case 1 RC15382 on [)ecember 16. 1977. under the supervision anddirection of the Regional Director for Region I in the unitconsisting of:All full-time and regular part-time emploNees em-ployed hb the employer at its Columbus AenueSpringfield, Massachusetts location, but excluding theManager, Assisant Managers. guards and super' isorsas defined in Section 2( 1 ) of the Act.Ihe tallx of ballots is as follous:Approximate number ofeligible voters 26Void hallots OVotes cast for petitioner IVotes cast ag.inlstparticipating labororga nia tion 24Valid votes counted pluschallenged ballot,, 28On l)ecember 23, 1977. the petitioner filed timely objec-tions to conduct affecting the results of the election.()n January 27. 1978. the Regional [)irector issued a re-port on objections in which he approved the withdrawal ofObJections I. 2. 3. 5. 7. 8. and 9, and concluded that theremaining Objections 4. 6. and 10-16 alleged conductwhich is identical or closely related to that conduct allegedin the unfair labor practice proceeding. and thereforeshould be resolved atter a hearing before an administrativelaw judge. B subsequent order, the remaining objectionswere consolidated with the unfair labor practice proceed-ing.()n July 24 and 25. briefs were submitted by Respondentand the General Counsel.On the entire record in this case. including my observa-tion of the tness and their demeanor. after an ealuationof the inherent probabili of their testimon>. and after con-sideration of briefs. I make the following:tI he ;m 1 the unlln a;..t, amended .a the hearing387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein Respondent has maintaineda restaurant business at 337 Columbus Avenue, in the cityof Springfield, Massachusetts. Respondent annually attainsa gross volume of business in excess of $500,000, and re-ceives from points located outside of the commonwealth ofMassachusetts goods valued in excess of $50,000. Respon-dent is and has been at all times material herein an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent denies the labor organization status of theUnion. Although the record reflects that the Union has onoccasion abbreviated its formal title, I conclude that it isthe same organization which filed the original petition inthis case and which participated in the election process. Ifurther conclude that the record adequately establishes thatit satisfies the statutory indicia and therefore constitutes alabor organization within the meaning of Section 2(5) of theAct.111. THE UNFAIR LABOR PRACTICESA. Procedural MattersThe General Counsel served a subpoena duces ecumnupon Respondent's area manager, Gerald Sousa, on April21, the Friday preceding the hearing which commenced onMonday, April 24. Respondent contended at the hearingthat it had pursuant to Section 102.31(b) of the Board'sRules and Regulations a right to a minimum of 5 workingdays before which it must either comply with a subpena orfile a petition to revoke. Therefore, upon the General Coun-sel's demand for production of the subpenaed material atthe opening of the hearing, Respondent refused to satisfythat request but rather insisted upon its contended right toa 5-day grace period. Respondent's counsel conceded thatat a point in time in excess of 5 days prior to the hearingdate he had become aware of the substance of an indenticalsubpoena duces ecum that the General Counsel had servedupon Respondent's former store manager, Bart Foley on orabout March 30, 1978, at a time when Foley no longer wasin Respondent's employ. The General Counsel concededthat service upon Foley failed to constitute proper service. Iconcluded at the hearing that the Board's rules were not tobe mechanically interpreted nor applied so as to effectivelyguarantee Respondent an absolute right to a 5-day graceperiod, particularly when its counsel had become apprisedof the aborted service and was aware that the GeneralCounsel was anticipating production of the subpenaed ma-terial under an assumption that proper service had beeneffectuated. I therefore directed Respondent to respond byeither satisfying the demand, or by filing with me at thehearing a petition to revoke. Respondent refused, but ratherexpressed an intent to file a petition to revoke upon theexpiration of the fifth working day.The counsel for the General Counsel thereupon immedi-ately requested that I draw an adverse inference from Re-spondent's refusal to satisfy the demand of the subpoenaduces tecum, which on its face was very broad and coveredan extensive period of time. I refused to make any infer-ences in the face of a barren record and prior to the submis-sion of any evidence by the General Counsel. I directed thecounsel for the General Counsel to either seek a continu-ance for subpena enforcement, or to proceed with second-ary evidence where he was able, and that thereafter anyinferences would be drawn from the record as it was consti-tuted in light of Respondent's noncompliance with the sub-pena.Upon partial submission of the General Counsel's case,Respondent advised the General Counsel that it had par-tially surveyed the material within the scope of the subpenaand therefore offered to comply with the subpena, in part,immediately, but Respondent also asserted that it would filea petition to revoke, in part, at a later date. The GeneralCounsel refused to accept the partial offer. At the conclu-sion of the General Counsel's presentation of witnesses,butprior to resting, Respondent offered to immediately complywith all aspects of the subpena. Respodent offered to makeavailable any adverse witness requested by the GeneralCounsel. The General Counsel declined to accept that offerand declined a further offer of a continuance or recess ofwhatever length he desired to evaluate the subpenaed mate-rial and to adduce any additional evidence. The GeneralCounsel instead insisted that I draw "adverse inferences."from Respondent's noncompliance. The counsel for theGeneral Counsel also asserted that his right to present hiscase in proper order was subverted by Respondent's con-duct. He did not delineate what portion of the subpenaedmaterial was appropriate to his case-in-chief and what por-tion was more appropriate as rebuttal evidence. The coun-sel for the General Counsel argued that he had an absoluteright to present his evidence in the manner and sequencethat he saw fit. He did not adduce any of the profferedmaterial as part of his rebuttal presentation. I ruled thatRespondent's initial position was based upon an arguablyvalid interpretation of the rules, and therefore did not con-stitute in my opinion, a flagrant and willful noncompliance.nor did it constitute contumacious conduct. Accordingly. Irefused to base any adverse inference upon the initial non-compliance with the subpoena duces tecum.The General Counsel at no point during the hearing, norin his brief, set forth what specific adverse inferences oughtto be drawn, but rather argued that I ought to "draw alladverse inferences that can be drawn from Respondent'snoncompliance." However, having reviewed the record. Iconclude that the issues raised by Respondent's initial: non-compliance remain largely academic, and that the factualissues raised arise from the testimonial evidence of both theGeneral Counsel and Respondent and are resolvable by thenormal rules of evidence, an evaluation of whether theGeneral Counsel has met his burden of proof and burden ofmoving forward, and whether Respondent has rebutted aprima facie case and maintained his burden of proving anaffirmative defense.388 HOWARD JOHNSON COMPANYB. Substantive Lrsues1. BackgroundRespondent maintains a restaurant on Columbus Avenuein Springfield, Massachusetts. The restaurant is located onan interstate highway. Adjacent to it is a cocktail loungecalled the "Wine Taster" and a motel. The lounge and mo-tel are not part of Respondent's operations, but are part ofa building complex separated from the restaurant by aparking area. The lounge can be seen from the front foun-tain area of the restaurant, i.e., through a large glass win-dow. The interior of the lounge however, is not viewable.The motel is located toward the rear of the restaurant. Theinterior of the restaurant is comprised of the fountain,counter and cash register area, a dining room area, a rearkitchen, and an office to the rear of the kitchen. A "cook'swindow," or aperature is situated between the cash register-fountain area and kitchen. The dining room is "L" shaped.The front portion is viewable from and adjacent to thefountain counter, and contains booths. The rear dining areacontains tables, booths, and restroom facilities. The mainentrance is at the front fountain counter area.Bart Foley assumed the duties of restaurant manager atColumbus Avenue in late August or early September 1977.2There were about 25 employees in his supervision whoworked on a three shift basis. The restaurant was open forbusiness on a 24-hour basis. He was assisted by AssistantManager Tom Kwopia, and "assistant" or "night man-ager," Tom Moynihan. Foley's superior was Gerald Souza,area manager, who was and is responsible for the total op-eration of 10 facilities in western Massachusetts and Ver-mont. Indirectly involved herein is Edward Wilcox. restau-rant manager at the West Springfield restaurant located 5miles from the Columbus Avenue facility. All managers re-ferred to herein are admitted supervisors and agents of Re-spondent.2. The organizational driveThere is no evidence of any past history of union activityat the Columbus Avenue restaurant which I will refer toherein as the restaurant. The idea of organizing the employ-ees at the restaurant, was initiated by John Dryden, thehusband of Lynn Dryden, a waitress. John Dryden, a non-employee, testified that he entered on duty in September asa special organizer for the Union. Lynn Dryden had beenemployed by Respondent from February to April and aftera hiatus, again from September to January 1978. John Dry-den had acquired some familiarity with the restaurant priorto his union employment inasmuch as he had occasion totransport his wife to and from work and he used those occa-sions to frequent and patronize the restaurant.John Dryden testified that he first discussed the possibil-ity of organizing the employees in August. This is unlikelybecause his wife was not hired until the first week of Sep-tember, and he himself was not employed by the Unionuntil some unspecified date in September. John Drydenconceded that the first steps that he took to organize the2 All dates are hereinafter 1977 unless otherwise noted.employees at the restaurant occurred on an unspecified datein September. He then testified as to his solicitation ofunion authorization cards from employees in his vehiclenear the restaurant, and at his apartment which b happen-stance was located one floor below that of another em-ployee waitress. Linda Garlick. His testimony at the hear-ing was at variance with that of his pretrial affidavit as towhere those solicitations took place. In his pretrial affidavitJohn Dryden testified that soliciations were initiated at aplace of business called the "Big Y." His testimony placedthe solicitations of employees at the "Wine Taster," as wellas in his vehicle.John Dryden and all the General Counsel's witnesseswere very obscure and uncertain as to the actual initiationdate of union organizational activities. TheN testifiedmerely to a "September" commencement. l.ynn Dryden re-ferred to a meeting of employees in Garlick's apartment inthe second or third week of September, and then a tbllow-up meeting in the third week of September. Linda Garlicktestified that John Dryden was introduced to her after shemoved into the same apartment building, and thereafter hesolicited her union support in September. He asked her tosign a union authorization card and she did so after think-ing about it for I day. Her card is dated September 2).Lynn Dryden's card is dated September 21.Employee Jeffrey Phillips. a dishwasher who was hired inAugust, testified that he was approached by fellow em-ployee Neal Tesini and Patrick Lizewski with respect topossible union representation in September. and that allthree of them visited Linda Garlick at her apartment tomore full) explore the matter where Phillips signed a unioncard which is dated September 23. Lizewski testified that hesigned a union card at the Dryden apartment. Tesini andLizewski's cards are dated September 21. Tesini testifiedthat the subject of union representation was first discussedat the first meeting of employees, i.e., Lizewski, Phillips.Lynn Dryden, Garlick, himself, and John Dryden at Gar-lick's apartment, at which time Tesini signed a union card.In total the Union obtained authorization cards on thefollowing dates:TuesdayWednesdayThursdayFridayMondaySept. 20 3Sept. 21-3Sept. 22 -3Sept. 23-2Sept. 26- 13. Interrogation of September 24Manager Foley testified that on Saturday. September 24,at the restaurant he was advised by waitress Donna Sulli-van that employees were distributing union authorizationcards. He testified that she appeared upset and that he toldher to "calm down." and that he would "take care of it."According to Foley, she told him that Tesini had signed aunion card. Foley immediately thereafter summoned bothTesini and Lizewski to his office in the restaurant and whilealone admittedly interrogated them as to whether they hadany information as to the union organizing effort. They re-sponded negatively and were told "if ou don't know any-thing about it, then go back to work." The) thereupon re-turned to work.389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFoley testified that he was not satisfied, but was con-vinced that they did know something and that he shortlythereafter summoned Tesini out to his, i.e., Foley's, auto-mobile in the parking lot where the two of them werealone.' Foley insisted to Tesini that Tesini actually didknow something about the Union and according to Foley"[Tesini] opened up a little bit." Foley testified that he ex-pressed surprise and dissappointment that Tesini had notcome to him first with any problem, especially since he hadtreated Tesini well by putting him on a full-time shift in-stead of only part-time employment. According to Foley.Tesini explained that they had executed union cards butthat it merely meant that they could obtain an election, andthat he, Tesini, would vote for the Company. Foley, how-ever, admittedly persisted in expressing his disappointmentinasmuch as he "could have worked something out."Tesini corroborates Foley as to the date of the interroga-tion. Lizewski had no recollection of the date. Tesini testi-fied that during the second interrogation Foley asked himwhether he had signed a card and upon his admission ofdoing so, Foley asked him whether he knew if anyone elsedid, to which Tesini responded negatively. Tesini furthertestified that Foley expressed a dislike for union representa-tion inasmuch as unions did not effectively help employees.This was not denied by Foley. Tesini was rather uncertainand vague as to the balance of the conversation, but testi-fied that he told Foley that he meant nothing by signing thecard and that he said that he probably was not going tovote for the Union. He did confirm that Foley expressedsurprise and that Foley had told him that he was previouslyunaware of any union activity.In light of the foregoing evidence, it does not appearlikely that any active union organizational efforts occurredprior to the third full week of September, i.e., Monday,September 19. Moreover, it is also evident that ManagerFoley was genuinely surprised upon observing that unionactivity had occurred on or about September 24. It is alsoclear that despite Tesini's promise to vote for the Company,Foley persisted in expressing concern over Tesini's execu-tion of a union card.C. A.lleged Respondent Coercion and Inter/erenceI. Granting of benefit to TesiniTesini entered on duty as a dishwasher in the third weekof August. He later became a cook or "food preparer." lieworked in excess of 40 hours a week through the first 2weeks of September. Thereafter, he and Foley engaged in aconversation wherein Foley advised him that inasmuch ashe had worked without overtime compensation, he was toreceive a week off with pay. Tesini was extremely uncertainand confused to the date of this conversation. He could notrecall whether it occurred before or after Foley's interroga-tion of September 24. Tesini testified that it occurred on theFriday preceding his week off. i.e., September 23, havingfirst estimated that it occurred on September 20 or 22. Atone point, he testified that it occurred on the same day asFoley did not explain how he acquired a suspicion that l.izewski alsosigned a card.the interrogation, but he then changed his testimony toplace it during the preceding week. There was admittedlyno reference to union activities in the conversation.Foley placed the conversation as having occurred onSeptember 22 or 23 on the weekend preceding the week offwith pay that Tesini was granted commencing on Septem-ber 27. Foley himself was visibly uncertain as to the dateand engaged in open speculation prior to fixing the dates inhis testimony as September 22 or 23. I am convinced thatthe announced granting of the paid week off occurred sub-sequent to Foley's interrogation of Tesini. Had it occurredprior to that time, Foley most probably would have re-minded Tesini of this most recent benefit during the interro-gation inasmuch as he reproved Tesini for his ingratitudeby alluding to his past good treatment, i.e., promotion to afull-time position. It would have been too recent for Foleynot to have mentioned it. Moreover, it is in accord withFoley's statement to Tesini that any past problems couldhave been worked out without a union, and it most likelyserved an immediate example of such intent.2. Interrogation of Linda GarlickEmployee Linda Garlick testified that subsequent to herexecution of a union authorization card on September 20,she was, on September 24 or 25, summoned to the office ofNight Manager Moynihan, at the rear of the kitchen area,and asked, "Have you been talking to John?" She re-sponded , "yes. I have been talking to John. I see him everyday, because he lives downstairs from me." That is a total-ity of what was said by either person. She turned andwalked out.3. The alleged "()Overly Broad No-Access Rule"Frank Pieciak entered on duty as a waiter at the restau-rant on a date between October I and 15. He testified thatalthough no rules or policy manuals were given to him per-sonally. he had observed notices to employees alreadyposted in prominent areas. One related to nonsmoking andthe other concerned employee access to the restaurant dur-ing the employees nonworking hours, i.e., nonworking em-ployees were forbidden to enter upon the premises withoutpermission of the manager.Foley testified that he assumed his duties as manager inlate August and that during the first week of September hehad posted a notice to employees which prohibited em-ployee access to the restaurant during off-duty hours unlesspermitted by the manager or unless engaged in for the pur-pose of picking up a paycheck. Foley explained that he hadobserved employees loitering in the restaurant before andafter their respective shifts and in so doing they took upspace intended for customers. Furthermore he was wary ofemployees being served food and beverages because, beingunfamiliar with them, he was uncertain whether they wereactually paying for the food and services they received. Ad-ditionally, they conversed with on-duty employees andtended to interfere with the service of customers.Phillips testified that he first observed this notice "ap-proximately on the 24th or 25th of September, maybe."Nothing was previously said to him about being presentduring off-duty hours.390 HOWARD JOHNSON COMPANYLynn Dryden testified that the notice was posted in lateSeptember in the third or fourth week of the month, andthat she herself had drafted and posted the notice at Foley'sdirection. Tesini recalled having observed the notice in"maybe" the second week in September. None of the em-ployees seemed very certain in their recollection, but ratherappeared to be engaging in speculation.Foley testified that in addition to the hand-drafted no-tice, he also posted certain pages of Respondent's "Here'sTo You" employee manual.This manual, he conceded, was in short supply and hewas possessed of only a few copies that he had filched fromanother Respondent restaurant where he had been em-ployed previously. According to Foley, it is within the dis-cretion of the store manager whether to promulgate andenforce the rules contained therein. The pages posted dealtwith several areas such as employee uniform condition.Page 5 related to nonloitering during off-duty hours. Thereis no evidence that such rules were ever previously promul-gated at the restaurant, and when testifying as to an inci-dent involving enforcement with respect to an employee oflong tenure at the Columbus Avenue restaurant Foley as-sumed that such rule had not been applied in the past atthat location.In view of the lack of any certitude of the employees as tothe date of publication, and in view of Foley's certain anddetailed testimony, and his plausible explanation for itspublication, and in light of a preexisting basis for the rule inthe "Here's to You" booklet, I credit Foley that the rulewas promulgated prior to his awareness of any ongoingunion activity.As to the application to the rule, it appears that the ruleitself was not universally applied before or after the initi-ation of union organizing at the restaurant. Employees wereallowed to enter the premises, e.g., to pick up other employ-ees. Employee Pieciak served off-duty employees in thepresence of Managers Foley, Moynihan, and Kwapian.Foley conceded that there were several occasions whenhe had observed nonworking employees on the premisesand he did not choose to enforce the rule.The specific alleged discriminatorily application of therule will be discussed infra with respect to the discharges ofTesini and Phillips and the harassment of employee LynnDryden. The testimony of Lynn Dryden and Pieciak is con-tradictory as to when the rules were removed. I fully creditFoley that the no-access rule remained posted until his ter-mination of employment as manager in March 1978.4. September 28 interrogation of a job applicantIn September, Daniel Katz was employed by the Unionas a special organizer, and was aware at that time of theorganizational activity at the Columbus Avenue restaurant.In late September he observed an employment ad placed byRespondent in the local newspaper for waiters, cooks, etc.The interviews were set at the West Springfield location.Katz testified that despite the fact that he had no intentionof seeking employment, he represented himself to Respon-dent as a job applicant and interviewed for a job with Man-ager Wilcox at the West Springfield location. On his writtenapplication he falsely indicated immediate availability atany' time. He explained that it was his assumption that Re-spondent was "trying to bust this union drive." and thatRespondent either intended to build a pool of replacementsfor the Columbus Avenue employee complement or "at theminimum they are talking to the people in Springfieldabout the union drive." He therefore set out to see whetherhis assumptions were correct.However, during the course of the interview it was Katz,not Wilcox, who raised the subject of the Union. Katz sug-gested to Wilcox, that Katz' former employer went out ofbusiness not for ostensible financial reasons or personal rea-sons, but did go out of business because of a union organiz-ing effort. According to Katz, Wilcox said something "tothe effect" that the drive will fail and thereupon asked Katzwhether he had "ever been in a union." Katz replied nega-tively.Wilcox recalled the interview, as one of many he hadconducted over a 2-day period of time, and testified to hav-ing no recollection of any interrogation of Katz' as to hisunion activities. I construe Wilcox's testimony as a ratherclear denial of the interrogation allegation.I do not find Katz to be a credible witness. It is clear thathe approached the interview with a biased mental set andthat he fully expected Respondent to raise the subject ofunions. When Wilcox failed to raise the subject Katz did so.Katz' recollection of what was said was admittedly conclu-sionary. Under these circumstances I cannot find his testi-mony reliable and I discredit him.5. The ejection of Union Organizer DrydenManager Foley testified that on Saturday, the 24th. orSunday, the 25th. he telephoned Area Manager GeraldSousa in Boston. Massachusetts, and advised him of"prettyserious problems" and explained that "some of the employ-ees" had executed union authorization cards. Foley deniedthat he ever told Sousa the identitx of any of the card sign-ers, or that Sousa had ever asked him such identity. Sousatestified that he received a call on Sunda, the 25th. and inconsequence he met with Foley at the restaurant between9:30 and 10 o'clock Monday and spent the rest of that daythere, looking around "to see what was going on." Sousatestified that while he and Foley were seated at the foun-tain, he observed John Drvden and Patrick Lizewski enterand obtain service at the counter. Lizewski appeared to beintoxicated.' Lizewski was not scheduled to work that day.Nothing was said to Lizewski about entering the premisesduring off-duty hours. Nothing was said to either Lizewskior Dryden on any subject. Sousa testified that in responseto his inquiry Foley advised him that Lizewski was 17 yearsof age and a legal minor. Lizewski and Dryden left withoutincident.The following day when Dryden attempted to enter therestaurant to obtain lunch. Sousa objected to his presenceand told him that he was barred from the restaurant. Dur-ing the course of discussion, the police were summoned.Thereafter Dryden was barred from the premises. The ini-tial reason given to Dryden was barred from the premises.' Drsden admitted that l.izewski was actually intoxicated when he. Dr,-den, had iniliall' encountered izeski earlier to heir entenng the reslau-ranl391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe initial reason given to Dryden was his alleged bad in-fluence upon minors i.e., causing the intoxication of Lizew-ski. Thereafter John Dryden identified himself as a unionorganizer. However, he was ordered to leave the premisespursuant to Sousa's request of the police officers. Drydentestified that after he was requested to leave he demandedto know whether it was because of Respondent's letterdated September 27 demanding recognition. Sousa re-sponded: "That's a bunch of crap."According to Sousa's testimony there was no reference inthat encounter by either person to a demand letter. Theletter itself was sent by certified mail. Sousa testified that hereceived the September 27 demand letter at 1 p.m. on Sep-tember 28. No return receipt was offered into evidence.Sousa testified that although he could not recall whether hesigned a receipt for this particular letter he did so for othercommunication that was forwarded to him from the Union.Lynn Dryden testified that on December 17 after theBoard conducted election she asked Foley if her husbandcould enter the restaurant and that he responded: "Nowthat all this union crap is over with, yea." Foley did notdeny this statement. I credit her.Respondent contends that at the time of the ejection ofJohn Dryden it was unaware of his status as a union orga-nizer. Admittedly Sousa was apprised of organizational ac-tivity that caused Sousa's presence at the restaurant. Headmittedly came to discover "what was going on." Foleyadmittedly interrogated employees. He had questioned Te-sini as to the identity of other card signers. John Drydenwas known to Sousa prior to union organizational efforts.Manager Moynihan's above described oblique interroga-tion of Linda Garlick occurred on or about the date Foleyinterrogated Tesini and Lizewski. Moynihan's silence in theface of her reference to John's residence in the same apart-ment building constitutes a tacit recognition that Moynihanknew to whom she was referring, i.e., John Dryden.Thus Respondent was attempting to find out who signedcards. It knew by Foley that Testini and Lizewski hadsigned cards. It contemporaneously was seeking to find outwhether employee Garlick was in communication withJohn Dryden. Dryden utilized the adjacent cocktail loungeas a contact point. It is inherently improbable that Sousa,who had arrived to gather information, did not ask nor wastold by Foley of the results of Foley's interrogations. Undersuch circumstances, the inference is clear that Respondenthad discovered or surmised that John Dryden was solicitingsupport for the Union at least by September 27. This infer-ence is reinforced by the lack of a rational basis for theexpulsion of Dryden from the restaurant. Although Lizew-ski may have been intoxicated on the 26th, there is no basisfor Sousa's assumption that Dryden had caused Lizewski tobecome intoxicated merely because they entered the restau-rant together. If anything Dryden was trying to get Lizew-ski sober. Sousa testified to no apparent indicia of intoxica-tion or alcoholic consumption by Dryden. Clearly the onlyconnection Sousa could have between Dryden and Lizewskiwas based upon some knowledge that Dryden was contact-ing employees in the lounge. Accordingly I conclude thatthe only probable reason that Sousa excluded Dryden fromthe restaurant was his activities on behalf of the Union.Such conduct will appear more apparent as Sousa's subse-quent conduct vis-a-vis the employees is evaluated.6. The discharge of Tesini and PhillipsFoley testified that he and Sousa had been sitting at thefountain in the restaurant on the evening of September 27.At 9 or 10 p.m. Foley left the premises to go to his home toshave and shower. Wilcox joined Sousa at the counter.There is no explanation in the record for Wilcox's presenceat the Columbus Avenue restaurant. While Sousa and Wil-cox remained at the counter, Sousa testified that he ob-served Tesini come from the dining room area rapidly, andafter glancing at Sousa, Tesini went "storming out thedoor." Tesini pushed the exit door vigorously as he de-parted and caused it to bang against the outer wall. Sousafurther testified that he and Wilcox exited and observedTesini running down the sidewalk. Sousa and Wilcox wentto the side of the restaurant near the cocktail lounge. Theyencountered Foley as he drove into the parking lot. Sousathen told Foley: "I [want] Neal Tesini discharged for con-duct while I was there." At that moment all three of themobserved Phillips "flying" past them and into the restau-rant.Earlier that night Tesini and Phillips had come to therestaurant to pick up Lizewski who was on duty. Phillipsalso inquired of Night Manager Moynihan as to the workschedule for the next day. Phillips had proceeded to theparking lot where he had encountered John Dryden. AsPhillips joined Dryden, Tesini was using the toilet facilitiesto the rear of the dining area, at a location not visible fromthe counter. Tesini admitted that he pushed the door exces-sively as he left and thus he caused the door to bang againstthe wall. He did so, he testified without contradiction andcredibly, because that door had a tendency to stick on occa-sions. This time it unexpectedly opened freely. MeanwhilePhillips was talking to Dryden. As Foley arrived Drydenasked Phillips to reenter the restaurant and give a messageto waitress "Liz" to the effect that Dryden would be avail-able to talk to her at the cocktail lounge when she came offduty. Phillips and Dryden talked in Dryden's car. Foleydrove into the parking area at that time returning from hisshave and shower. Dryden testified that he observed Foleygo into the restaurant and return with Sousa and Wilcoxand that Foley pointed at Dryden as they were in his car.Phillips testified that he left Dryden and walked past Foley,Sousa, and Wilcox, and reentered the restaurant. Accordingto Phillips, Dryden, who was accompanied by Mrs. Dry-den, proceeded to walk into the cocktail lounge.After Phillips proceeded past Foley, Sousa, and Wilcox,and entered the restaurant he went up to the cook's windowbehind the cash register. Sousa, Foley, and Wilcox followedhim. Sousa testified that Phillips "yelled" out "does any-body want to join the Union?" Sousa testified: "I got reallyrambunctious ... really mad ...," and that Phillips then"flew" by and out of the door. According to Sousa he saidto Foley at that point: "that's it. Those two people areterminated as of now."' Sousa then instructed Foley not toreinstate "anyone" unless cleared by him.Phillips denied yelling. He testified that Liz was aboutsome 4 feet away from him behind the kitchen window, andthat he told her that Dryden was a union organizer andNote that Sousa had testified earlier that he had already fired Tesini.392 HOWARD JOHNSON COMPANYwould be available to talk to her after work next door, andthat he turned and walked out.Foley testified that as he returned to the restaurant anddrove into the parking lot he observed Phillips meeting withDryden, and that as he parked he saw Sousa and Wilcoxand both appeared to be upset. According to Foley theyfollowed Phillips into the restaurant and that Phillips "veryloudly yelled, ...Do you want to join a Union?" Foley'stestimony is that at that point Sousa ordered him to dis-charge Tesini and Phillips. Wilcox testified as to other mat-ters, but not as to this incident.Lizewski at first characterized Phillips as having yelledthrough the window whether anyone wanted to join theUnion. From Lizewski's position in the rear of the kitchennear a noisey dishwashing machine, it is fairly clear thatPhillips, if not yelling, was speaking in a very loud voice. Ifound Lizewski, a General Counsel witness, to be very re-sponsive and candid. I credit his testimony as to what Phil-lips said and how he said it.Foley testified that he had not observed Tesini on thenight of the 27th prior to Sousa's demand for his discharge.According to Foley, Sousa's only instruction to him in thematter was that Tesini and Phillips were discharged andnothing else. He therefore went out to the parking lot andencountered Tesini. According to Foley, he asked Tesiniwhat he had done to which Tesini responded that he merelyused the toilet facilities. Foley then told Tesini that he hadnot discussed the matter with Sousa yet, but that Sousa hadordered the dismissal of Tesini and Phillips. Foley protestedthat he was ignorant of what had occurred. Tesini then toldthem that he had slammed the door. According to Foley atthat moment Phillips walked over to them from the cocktaillounge and Foley greeted them by telling him that they haddone a "pretty stupid thing." Phillips was told that he wasdischarged. Foley then stated to them: "I can't understandwhy the two of you would do something like this." Foleytestified that Tesini was an excellent employee and thatPhillips was a good employee. Tesini asked asked Foley ifhe were discharged for using the restroom, and Foley re-sponded "that's not it." Foley explained in his direct testi-mony that he made that statement because he did not knowwhy Tesini was discharged. According to Foley, Phillipsremained silent and merely shrugged his shoulders indiffer-ently. Foley was aware that neither Phillips nor Tesini wereon duty that night. He made no allusion to that fact nor tothe no-access rule when he talked to them according to hisdirect testimony.Phillips testified that Foley told them that they were dis-charged by Sousa because they were on the premises whilenot on duty and that Tesini had slammed the door, but thatif it were within his discretion alone he would fire neither ofthem as they were good workers; and that Foley stated thatSousa would probably "rehire them after all this blowsover." On cross-examination Phillips testified that he wasnot sure whether it was Foley or Tesini who referred to thedoor slamming. According to Tesini, Foley told them thatthey were discharged because of their presence on thepremises and then Foley asked them why they were pre-sent. When Tesini explained that he used the restroom, Fo-ley then asked them if they were not aware it was againstthe rules. Tesini responded affirmatively, but asserted thathe merely used the bathroom. Tesini could not recall whatFoley said after that, although he did make reference to theno-access rule. Tesini testified that on September 28, he andPhillips came for their paychecks and engaged in a conver-sation with Foley at the restaurant. In that conversationFoley told them that in about I month both of them couldget their jobs back, and that Sousa was angry and it wouldtake a month before they could return. He further told Te-sini that he would receive $2.75 for 30 hours of work for hisweek off with pay instead of $2.50 for 40 hours becauseSousa would not like him to get paid for 40 hours havingbeen discharged in midweek. Tesini was reinstated on Janu-ary 23, 1978. He voluntarily quit on March 19, 1978. Phil-lips was reinstated on February 6 and voluntarily quit inmid-March 1978.Foley testified that during the September 27 exit inter-view, it was Tesini who asked "after all this business blowsover with the Union ... do you think we can get out jobsback?"; and that he responded "I don't know. It's not mydecision: it's not up to me whether you can be reinstated ornot." Foley explained in direct testimony that he did notdischarge them. In cross-examination Foley testified that hedid not fire Tesini and Phillips because of a breach of theno-access rule, but that he did discharge them because oftheir conduct in the restaurant on the night of September27. He went on to explain that Tesini had behaved in "aviolent manner" in exiting from the restaurant. However hecaught himself in an apparent realization of the contradic-tion in his direct testimony and then insisted that he did notknow the basis for the discharge of Tesini at the time. iHethen testified that he did advise Tesini and Phillips duringthe exit interview that they were discharged because of theirpresence in the restaurant during off-duty hours. However,Foley had also testified on cross-examination that he didnot ask Sousa why Tesini was discharged, even though hewas concerned about it. Thus Foley's testimony is repletewith contradictions. Furthermore, it was coupled with amost agitated, uncertain. and hesitant demeanor that ren-dered him a most unreliable witness.On cross-examination, Sousa conceded after much eva-sion that he was physically unable to observe the restroomfrom the fountain area, but that he assumed that Tesini hadcome from the restroom or "heard it from someone." Hedenied that Phillips' message was what angered him butasserted that it was Phillips' conduct, i.e., Phillips had nobusiness to be behind the counter, he was not on duty, andfurthermore he displayed an offensive "attitude." Aftersome visible hesitation Sousa explained that Phillipsseemed to be "out to prove something." Sousa then ex-plained that he drew such a conclusion from the fact thatPhillips had run in and run out. Sousa conceded that Phil-lips had been in the restaurant for a total of 90 seconds. Ina further explanation, Sousa testified in a confusing andhesitant manner as to conversations that he had with thecook in regard to a waitress who was upset at the time. Noexplanation was made to him as to why the waitress wasupset. He rendered a very confused and convoluted accountas to the purported fears of the waitress to leave the restau-rant. He also testified that a customer was upset. He firsttestified that the cook told him that the employees and cus-tomers were "upset." Then he testified that the cook toldhim that employees were upset and she did not tell him the393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomers were upset. When pressed for an explanation ofhow he determined that customers were "upset," he ex-plained that one customer asked him "what's going on.What's the ruckus?" The customer said nothing aboutbeing upset. Sousa conceded that he assumed that the cus-tomer was upset. His demeamor with respect to the abovetestimony was markedly strained, hesitant, confused. andhe appeared to be bereft of the type of responsiveness asso-ciated with candor. In any event all this testimony withrespect to cooks and waitresses who possessed some unex-plained fears and the assumed disturbances of' customersrelated to events subsequent to Sousa's decision to termi-nate Phillips and Tesini.With respect to Tesnini, Sousa gave no explanation as towhy his conduct was so offensive. In light of Foley's testi-mony and Sousa's own contradictory testimony as to pre-cisely when he decided to discharge Tesini I conclude thatit had occurred after Sousa had observed Phillips' meetingwith union organizer Dryden in the parking lot and afterPhillips had made his announcement through the cooks'window in reference to the Union.Sousa conceded that although he did not actually observethe work performance of Tesini and Phillips, he was awareof it. Respondent offered no evidence of any announcedand enforced rules with respect to employees' decorum dur-ing off-duty hours. No rules were offered into evidence as towhat type of employee horseplay or exuberance is prohib-ited under the penalty of discharge. There is no evidenceadduced that any employee has been discharged b Re-spondent for similar behavior. Sousa did testify vaguelythat he had had occasion to discharge employees for horse-play, but he did not cite any specific example. iHe concededthat Respondent's personnel records would reflect the rea-sons for past employee discharges. No such records wereoffered into evidence.7. Alleged campaign of harrassment and coercion ofLynn Dryden surveillance: uniform harassment: shiftchanges; reduction of hours: onerous work tasks: andreduction of hiatus between shiftsLynn Dryden. the wife of union organizer John D)ryden.testified in regard to a series of incidents which the GeneralCounsel alleges constitutes a campaign of harassmentagainst her because of her union sympathies and activities.She testified in a generalized, uncertain, and conclusionaryfashion. She lacked the slightest display of confidence in herability to recall dates. She testified that in the second weekof September her work week was cut from a 5-day week toa 2-day week. At the same time some employees' hourswere increased while other employees' hours were de-creased. Furthermore, she testified that at the same timeSousa commenced making more frequent visits to the res-taurant and that he would "just sit and watch me." Whenpressed by the General ('ounsel for some specificity, shetestified that Sousa's visits were "not that often" at the be-ginning of the month, but that toward the end of the month"he'd be in there just about every day." She did not fixthese occurrences as to their sequence in relation to theunion meetings or her husband's organizing efforts.Lynn Dryden further testified that on some date in Sep-tember or October. Foley had encountered her in the"Wine Taster" lounge next door, where she, during off-dutyhours, was wearing her Howard Johnson's uniform. Theuniform is the property of Respondent and is merely loanedto the employee. She was accompanied by another waitress,Brenda Bennekade. Dryden could not recall whether Ben-nekade had worn her uniform on that occasion. Foley ad-vised Dryden not to wear her uniform in the lounge as it"looked bad" for the restaurant. l)ryden merely responded"okay" and that ended the conversation. Dryden testifiedthat on other occasions Foley had observed her in thelounge when she was attired in her uniform, but that he hadmade no comments. She did not testif: when those occa-sions occurred, and it is not clear that they occurred beforeor after she had engaged in union activities. Foley testifiedwith certainty, credibily. and without contradiction thatBennekade was not in uniform on the date of his confronta-tion with Lynn Dryden in the "Wine Taster" lounge, butthat he had several weeks earlier similarly admonished Ben-nekade not to wear her uniform in the lounge.Lynn [)ryden testified that on some date after her work-week was reduced, her shift was changed from the first shiftto the second shift. i.e., 3 11 I p.m., Saturday and Sunday:but that a third day was added 3 weeks later, i.e.. Monday.She further testified that during her second tenure of em-ployment from September to January 1978. her duties in-cluded waitressing and "dishes," but that unlike her firsttenure, she was assigned the duty of scrubbing down thebooths and washing shelves "when I was rehired in Septem-ber." She then testified, pursuant to an effort by the counselfor the General ('ounsel to elicit some specificity as todates, that the first such assignment occurred on September27. She testified that no one else performed such duties.Upon cross-examination Lynn [)ryden admitted thatwhen she was rehired in the first week of September byl:olev she was not available for the third shift, 11 p.m. to 7a.m., but that she did on occasion work both days andnights. and worked the second shift if she were needed.After some evasion she conceded that she did not alwayswork the first shift exclusively upon her return to employ-ment in the first week of September.Lynn D)rvden also testified that she advised Foley duringthe last week of September that she had obtained anotherjob where she worked as a banquet waitress. She was in factemployed by the Union to work at various banquets. Shedid not, however, inform Respondent of the identity of heremployer. She conceded that when Sousa appeared at therestaurant while she was on duty. she was performing herduties around the counter and in the dining room, thatthere were other employees and customers present, and thatSousa moved around the restaurant, visited the kitchen,and conversed with Foley:; and that on those occasions shewas only working 2 days a week in the restaurant. Thus sheadmitted, in effect, that Sousa did not just sit and watch herintently as she had testified so cryptically on her direct-examination.I.inda Garlick testified that she commenced employmentin August and that she first observed Sousa visiting therestaurant in the first or second week of September. "a cou-ple of times a week." She. as well as no other employee.testified to any intense surveillance of employees b Sousa.In any event she in effect characterized the commencement394 HOWARD JOHNSON COMPANYof his visits as occurring at a time prior to any overt unionactivities. Sousa testified that he did visit the ColumbusAvenue location in September. and he did visit it with morefrequency toward the end of the month. He considered thatrestaurant to he a "problem" location.With respect to Lynn Dryden's work schedule changes.Foley testified without contradiction that upon her rehireDryden told him that she was not available for the thirdshift, but was available fior the first and second shifts andthat her shifts varied in accordance with the needs of theoperations. In this regard, as noted above. Dr den admittedto having worked the second shift as well as the first prior tothe union organizing effort. Foley testified that he reducedDryden's workhours upon her notice to him that she hadtaken on a second jobh. He testified, he did this although sheasked for no reduction, because he assumed from his pastexperience as a manager that employees with two jobs arelikely to become fatigued and nonproductive. lie testifiedthat a couple of weeks later he discussed it with her. ice hadno knowledge of the extent of time she put into her secondjob. Foley testified credibly and without contradicion thathe approached Dryden prior to the week of September 30.and asked her whether she would consider taking on an-other additional day. i.e.. Monday. because of his need forher services: and that she told him she would be aailableon Mondays. The record established that she did in factwork 3 days during the week ending September 30. It isclear then, that )ryden's cut in hours to a 2-dab week andshift changes occurred well in adv ance of Respondent'sknowledge of any union activities which it obtained on orabout September 24 or 25, and well in advance of an) overtunion activities which had commenced on or about Septem-ber 19.Foley further testified credibly and without contradictionthat Dryden did not ask him to change the Saturday, Sunl-day, and Monday schedule, hut that she only requested asingle Monday off on one occasion. It should be noted thatLynn Dryden ailed to testily that she made any objectionto Foley as to her work assignments or work schedulingassignments. Thus, although Foley admitted that )r denworked "back to back schedules" which involved a hiatusof 8 hours or less between shifts on to occasions after thileonset of union activities, she had not objected to suchschedule or made an3protest over it. )ryden's timecardsfrom September 22 October 21, reflect that on to occa-sions she did experience a hiatus of only approximilatel 8hours./ They failed to reflect that she was only permitted a'few hours" hiatus as argued bh the General Counsel.Moreover, Dryden's own testimon is silent as to this issue.With respect to the allegation that l.minn l)rden was as-signed onerous work tasks, Foley testified that it is part of'all waitresses' normal duties to bus tables, place dishes inthe dishwasher. and with the cooks, clean the counters.wipe booths, clean the resale cabinets, and clean the condi-ment area during downtime. le testiiedl that the boothswere usually wiped clean with soap and water anId a clothand that other waitresses were also given the sane assign-t The timecalrds of the ,leeks ending September 30 and hereiler wereadduced into evidence bh Respondent upon the demand Al he General('ounselment. [)ryden testified that she observed no other personsperfoirming such duty. No other General Counsel witnesswas called upon to corroborate Dr)den nor to contradict1Foley. 'The General (Counsel oflered no evidence as towhich employees other than waitresses were supposed tohave performed such tasks. Assuredly someone had to per-ftrm these menial but necessary tidying efforts which ontheir face do not appear to be overly burdensome. The"Here's To You" manual, utilized at other Respondent res-taurants. on page 22 refers to "side work" to be perfbrmedby waitresses, and includes reference to the cleaning ofbooths as well as other housekeeping tasks. In this regard Icredit the more convincing testimony of Foley that suchtasks as cleaning the booths were normal work tasks as-signed to all waitresses.The General C(ounsel also argues that I.nii D)ryden washarassed on December 16. the date of the Board-conductedelection in which she ser ed as union obhserver for the twovoting sessions in the basement of the restaurant.On the morning of December 16. I.,,nn Drirden was pres-ent with K;atz and John )r dcin for the purpose of inspect-ing the polling area prior to the first bhalloting session. Shetestitfied that after Sousa had seated John D)r den. Katz,and herself at the rear table in the lining roonm where the\could ;ait, he told her that if theN needed anythilni to callhim but that she should not talk it ansone. Neither JohnD)r den nor Kti, who testified to other matters were calledupon to corroboritte her. O()n the a fternoon of D)ecelmher 16Iy nn D)rNden returnled t the restauraint in order to obtain acosmetic she had left vith waitress l.ii Savage. l)rxden tes-tified that she waited it the cash register sxhile Sa age ssentinto the office to retriee the cosmetic Ifrom her purse. While*wailing Sousa approaiched her. I)r \den testitied: "Mr.Sousa alinic o)er to me aLnd asked mile whtl.t the hell I wasdoing in there." She testitied that she told iln the reasonthat she was there as to obtain her cosmetic and thatwhilk she aited Sousa stood nc;irhb\ and aited with heruntil she obtained her cosimetic and left. She then went tothe Nine I aster next door to aialt the second ballotingsession. D)r, den testlied. hotcs el .thiat lter thllat afternoonshe reentered the restaultant in ordcr to tind out hether herpaycheck was a.i;aihable. \\hile w aItress Sa age wient hackto the otlice to see ift the checks swere read. accordin tol)ryden. she stood aindl chatted ithl iots other a tllresse atthe counter. l)r den testiflied that Sousa approached heragain and that hlie asked her what she wa s doing in therestaurant again. She explained that she ;wanted to obta inher pay check. She testified thit he stood and aitcd behilndthile c;ash register and *,watched her hile se waited. andIhat he again told her not to talk t anione.Sousa deied telling l. nn )ryden on te m1orning of the16th that she should not talk to anyone. lie did testif\ togreeting D)rsden. Katz. and herself and seating thenl at atable in the dining room and telling them that he would etthem coffee or whatever the needeed. Sous testified that lienext saw I)ry den at about 3 p.m. as shIe was approachingthe kitchen area in the restl;urant. le testified that lie entinto the kitchen to pertiorm sme task and obsersed herobhtainina It palcheck Md that e did not speakl to er atthat ltile. According t) Sousa; DrY)denl than proceeded to)the founlltain rea xshere he spoke to elplmo ees. Sousa. at395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time, was at the cash register when she approachedhim. He then asked her whether he could help her and sheexplained that she was waiting for an employee to bring hera cosmetic. According to Sousa he said nothing further toher while she waited and was given her cosmetic andwalked out. It is Sousa's uncontradicted testimony that theemployee with whom Lynn Dryden spoke as she waited atthe nearby counter were off-duty employees who were wait-ing for the polls to open at 4 p.m. Hle further testified with-out contradiction that there were a total of anywhere from8 to 10 such employees waiting at the counter among whomwere Neal Tesini and Jeffrey Phillips at the time when hespoke to Dryden. Neither of these two witnesses for theGeneral Counsel were called to corroborate Dryden nor tocontradict Sousa. Liz Savage was not called upon to testify,It is clear that despite Dryden's testimony that Sousaordered her, in effect, to stay at the table and not talk toanyone in the morning, she still felt free enough to moveabout the restaurant and did in fact speak to employeesthereafter. In this regard I found Lynn Dryden to be anunconvincing witness. Sousa, whom I have found wantingwith respect to his testimony in other areas, was in regard tothis matter fluent, responsive, and certain. Dryden, how-ever, was hesitant and uncertain in her demeanor. I there-fore credit Sousa and conclude that he merely encounteredher as a matter of course and did not restrict her move-ments or her ability to converse with other employees onDecember 16.8. Harassment and constructive discharge of LindaGarlickLinda Garlick was hired as a waitress in August by thenight manager at that time. Dave Bedard.7She testified thatin the third week of August, on August 19, she quit her jobafter an incident which occurred on the night shift, i.e., theII p.m. to 7 a.m., shift to which she was assigned. Sheexplained that the night manager in charge at that time, aJohn McCarron, had assigned waitress Bisoni to the foun-tain whereas Garlick had been assigned to the dining room.This assignment apparently infuriated Bisoni because of thediminished prospect of tips at the counter. Bisino walkedout thus leaving Garlick as the only waitress on duty. As aresult Garlick testified that she was faced with a large groupof customers which she could not effectively service andwho in consequence were least likely to be generous withtips. She testified that the next day she quit. She estimatedthat at that time Foley had not assumed his duties as storemanager. She testified that she received a message fromGeneral Manager Masione that she should return to work.Masione was Foley's predecessor. She telephoned Masioneand told him that she would consider it. She did not workthe following Saturday and Sunday. On Sunday, August 22,according to Garlick she visited the restaurant to pick upher cousin, Neil Tesini, at about 10 p.m. and at that timeencountered Night Manager Eddie (last name unknown),who solicited her return to work and arranged for her tomeet with the new manager, Foley, on Monday.7 During the month of August, Respondent experienced a turnover in itsmanagerial staff.Garlick testified that Foley offered her her old job andassured her that she would remain on the I I p.m. to 7 a.m.shift. Upon her original hiring by Bedard, she had advisedBedard that she had a 4-year old son and had an arrange-ment with a live-in baby sitter that made it more conve-nient for her to work on the third shift. She did not testifythat she also advised Foley of this condition. Foley latertestified that she made no reference to any child.Garlick testified that she first became aware of union ac-tivity when she moved into a new apartment and was intro-duced to John Dryden who lived in a neighboring apart-ment. She testified that Dryden solicited her to sign a unioncard and that she evaluated the matter for only I day andexecuted the card on September 20. Thus she first learnedof the Union on September 19. As noted above, Garlickengaged in a conversation with Night Manager Moynihanon September 24 or 25, according to her rather assertiverecollection, "a week or two" after she signed a card. Dur-ing that conversation Moynihan inquired as to whether shehad been "talking to John." Garlick thereafter testified thatduring the next workweek following the Saturday or Sun-day conversation of September 24 or 25 with Moynihan.she went in to check her schedule on Thursday and discov-ered that her workweek was reduced to 4 days a week fromthe 5 or 6 days she had "always" worked previously, andthat now she was also assigned to work the second shiftvariously with the third shift. She purportedly confrontedMoynihan and asked him why she could not continue towork the third shift exclusively in order to accomodate herbaby sitter, but Moynihan replied that they needed her onthe second shift on those particular occasions.She testified that on Thursday during the week followingshe checked her schedule again on Thursday. The scheduleswere always posted on Thursdays, paydays. for the follow-ing workweek commencing on Saturday. At that time sheobserved that her schedule, which was posted for the nextweek, revealed a further cut to 2 work days. At about Ip.m. on that Thursday she confronted Foley and Moynihanin the office and asked why her hours were cut. She pro-tested that she had a 4-year old son to support and that shewas aware of an ad in the paper soliciting job applicationsfor Respondent. (This is an apparent reference to the WestSpringfield advertisement.) (arlick testified crypitcally thatFole' said that he did not like her attitude. She turned to goand when asked by Foley if she would work that Thursdaynight she responded that she would not if her work schedulewere to be limited to 2 days. She then quit, she testified,because Foley would not increase her work days and shecould not support her son on such a limited schedule Inlater testimony when pressed for more details, she testifiedthat Foley made some explanation of his objection to herattitude; i.e., every time he "said something" to her that she"had something to come back with." She asked for no fur-ther explanation.Thus, accepting Garlick's testimony she was interrogatedon Saturday, September 24, or Sunday, September 25, andshe ascertained the following Thursday, September 29, that'On cross-examination she conceded that her financial needs were thesame at the time of her second termination as they were at the time of herfirst termination.396 HOWARD JOHNSON COMPANYher workweek was reduced to 4 days including the undesir-able shift; and that she ascertained a week after that, Octo-ber 6, that her schedule for the week ending October 14 wascut to 2 days per week. However, having examined her per-sonally signed and approved timecards from the weeks end-ing September 3-30, Garlick admitted that she quit her em-ployment on Thursday, September 29. Furthermore, hertimecards reveal that she did not in fact work exclusively onthe third shift prior to her conversation with Moynihan, nordid she "always" work on a 5- or 6-day week basis. Indeedshe worked 3 days, i.e., 19 hours in total, the week endingSeptember 3; 5 days, i.e., 34-1/4 hours the week endingSeptember 9; 2 days, i.e., 15-1/2 hours the week endingSeptember 16; and 3 days, i.e., 26-1/4 hours the week end-ing September 23. During the final week of her employmentshe worked on Sunday, September 25, and Monday, Sep-tember 26, and was scheduled to have worked Thursday,September 29, the date she quit. Furthermore, Garlick con-ceded that during the week ending September 9, sheworked 3 days on the day shift. She did not work the dayshift thereafter, but consistently up to her termination sheworked the I I p.m. to 7 a.m. shift, i.e., the third shift whichshe had requested in the first place.9Faced with her admissions, Garlick merely insisted uponreiterating her initial testimony. She did not explain theplain contradictions between her conclusionary testimonyon her direct-examiantion and her admissions on cross-ex-amination and the conflict of her testimony with her time-cards. She at no time attempted to refute the accuracy ofher timecards. She remained adamant as to her originalestimate of the sequence of events, but in rebuttal testimonyshe testified that she worked on a full workweek basis untilher shift and hours were cut in the "third week of Septem-ber." She thus rendered a third version of the harassmentshe allegedly suffered. In any event had she suffered herfirst cut in hours and a shift change in the third week inSeptember, i.e., September 14-21, such would have beeneffectuated for the most part prior to her first awareness ofany union activity. Thus Garlick's testimony in this regardremains contradictory and inexplicable.Foley testified that he rehired Garlick following her firstquit and that she was assigned to the third shift. However,during the week of September 9 she was assigned to thesecond shift for 3 days because Foley was short handed.Foley testified that Garlick appeared in his office in theafternoon of Thursday, September 29, at about 2 p.m. Herecalled that several employees, including Lynn Dryden,were present "in the area." Garlick protested the reductionin her schedule claiming that she could not support a childon only 2-day's-a-week work. Foley responded that in thework schedule posted on September 29 for the subsequent'The counsel for the General Counsel objected to the admission of Gar-lick's timecards on the grounds that Respondent refused to comply with thesubpena request. The subpena requested production of all timecards. Thecounsel for the General Counsel objected to the submission of the timecardsas a "piece meal" effort to comply with the subpena. I ruled that the time-cards of Linda Garlick were not specifically enumerated in the subpenarequest and that Respondent was offering the timecards for purposes ofcredibility and was not in effect attempting to effectuate a piece meal compli-ance with the subpena request. In any event, as noted earlier, prior to theGeneral Counsel's resting of his case. Respondent offered total compliancewith the General Counsel's rather broad subpoena duces recumn.week he did cut Linda Garlick's hours to a maximum of 2days a week. He told her that he did so and that it wouldremain so until her work performance and her attitudewould improve. At such time he would restore her to afuller work schedule. At that point, according to Foley,Garlick turned and started to walk out of the office. Where-upon he asked her if she had intended to work that night.She responded as she left, "I'll think about it." She contin-ued to leave. He called after her and inquired if she wantedto discuss the "situation." She responded that she decidedthat she would quit and thereafter she did not return towork.Foley explained that on the last date that Garlick workedprior to Thursday, the 29th, i.e., Monday night, September26, she had become involved in an incident on the earlypart of the third shift after she was asigned to work thefountain area by Night Manager Kwapian. According toFoley, Garlick had expressed displeasure over being as-signed the fountain. Thereafter Foley noticed two custom-ers at the counter, but he could not see Garlick in the vicin-ity. He looked in the kitchen only to find Garlick back atthe fountain preparing an ice cream sundae or the like. Atthat point she was about to approach Foley. who was at thecash register, when a customer suddenly demanded service.According to Foley, Garlick turned, looked at the customerwho was about 6 feet away, and exclaimed "fuck this job."Foley told her to go into the kitchen. He then assigned theassistant manager to the fountain area and thereafter fortu-itously obtained the temporary services of a former waitresswho was still in possession of her Howard Johnson uniformto fill in the balance of that night and to assist Garlick.Foley testified that Wilcox and Sousa were present at thecounter, and that he talked with them afterwards. Wilcoxtold them that he had heard Garlick's comment but Sousatold him that he had not heard it. Wilcox testified that hewas indeed present with Foley, but Wilcox made no men-tion of Sousa's presence. Sousa's testimony was silent onthis point. Wilcox recalled that Garlick appeared to bethrowing things around the fountain area and was appar-ently upset, and when she was pressured for service by acustomer she made the above-described remark.In rebuttal testimony Garlick did admit that she did onone occasion explain in the presence of customers when"yelled at" by a customer, "fuck it." She testified that thisoccurred during the August 19 incident which precipitatedher first quitting. However, in contradiction to her directtestimony she now testified that Moynihan was the nightmanager on duty in the kitchen during the first incident.She also testified that Foley was present despite her earliertestimony that Foley had probably not commenced his du-ties as manager yet. She testified on rebuttal that she couldrecall no other manager being present, but that there were10 customers at the counter, that the dining room was full,and that she was the only waitress on duty. According toher, Foley made no comment to her, but merely arrangedto have a former waitress come and work that night. Gar-lick testified that she thereafter quit because she could notwork under such conditions. Her rationale is a bit difficultto follow inasmuch as Bisoni's departure was clearly anunforseen event and it was not apparently Respondent'snormal policy to assign only one waitress to the third shift.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn further rebuttal testimony Garlick then recounted herearlier testimony leading up to her Monday appointmentwith Foley. According to her, Foley interviewed her andmade no reference to the incident when he rehired her. It isdifficult to understand why an arrangement had to be madefor Garlick to make an appointment for an interview withFoley if Foley had already been on duty as a manager atthe time when Garlick quit. It would seem to be more prob-able that an appointment was made because Foley hadnewly assumed his duties as manager and was not ac-quainted with Garlick.Garlick's demeanor in testifying exhibited self-doubt anduncertainty and she gave the impression of testifying pursu-ant to subjective impressions and conclusions rather thanfrom her direct recollection of the events themselves. Whenfaced with apparent contradictions and inconsistencies shetended to fluster and belligerently reasserted her originaltestimony. Foley, unlike his testimony with respect to Phil-lips and Tesini was much more spontaneous, certain, and.in my opinion, candid when recounting the events concern-ing Garlick's alleged harassment and alleged constructivedischarge. Garlick's contradictory testimony with respect tothe reduction of her shift and with respect to the change inthe assignment of shifts, coupled with her poor demeanor,leads me to believe that Foley is the more credible witness.I also find it improbable that Foley, a new manager, wouldhave rehired Garlick in September without so much assome comment on her behavior. Furthermore, I find it sig-nificant that Garlick had first testified that the first incidentinvolved a different night manager and occurred prior toFoley's tenure as manager. I therefore conclude that sheengaged in the conduct described by Foley a few days priorto the reduction of her schedule to 2 work days. I furtherconclude that prior to that time, but subsequent to herunion activity. Respondent made no inordinate changes inher schedule of hours or shifts,9. The October 25. 1977, noticeRespondent admitted to the posting of a notice to theemployees in the restaurant on October 25 which stated asfollows:Arrangements were made today for an election on De-cember 16, 1977, to decide whether or not a union willget into the restaurant.The election will be held in the restaurant under thesupervision of the National Labor Relations Board. Allrestaurant employees are eligible to vote. Even if yousigned a "union card" you can still vote for no union.The Company is strongly opposed to a union in therestaurant. I am convinced we do not need a unionhere. A union will only make things more difficult forall of us. The Company will provide you with detailedinformation about the Union and the election in thenear future.(Signed) BART J. FOLEYThere is no evidence of any other campaign literaturepublished by the Employer during the election campaign.D. A.4nalsi and ( onclu.sons ol/U Lnfir lxabor PracticesRespondent argues that Foley's interrogation of Tesiniand Lizewski on September 24 was not coercive inasmuchas Foley did not threaten the employees and inasmuch asTesini's replies "suggest a friendly conversation free of fearor coercion." I disagree.The Board has stated in lorida Seel Corporarion, 224NLRB 8 (1976):It has long been recognized that the test of interfer-ence, restraint and coercion under Section 8(a)(1) ofthe Act does not turn on a Respondent's motive, cour-tesy, or gentleness, or on whether it succeeded orfailed.It also does not turn on whether the supervisor andemployee are on friendly or unfriendly terms. Ratherthe test is whether the supervisor's conduct reasonablytended to interfere with the free exercise of the employ-ees' rights under the Act.The Board has also held that "an inquery into an em-ployee's views toward a union or unionization in general,even ostensibly questioned 'out of curiosity' and and in thecontext of assurances against reprisals. reasonably tends tointerfere with the free exercise of an employee's Section 7rights regardless of the employee's state of mind." Paceco, aDivision o Freuhau' Corporation, 237 NLRB 399 (1978).Foley's interrogation was no mere idle satisfaction of acuriosity. He considered the organizing effort to be a seriousproblem. Hie persisted in his probing of Tesini's knowledgeuntil he wheedled more information from him, and then heexpressed his displeasure and admonished Tesini that Te-sini ought not to have sought union representation inas-much as Respondent "could have worked something out."Accordingly, I find that Foley's September 24 interrogationof Tesini and Lizewski was coercive and thus violative ofSection 8(a)( 1) of the Act.With respect to Moynihan's interrogation of Garlick onSeptember 24 or 25, as to whether she had any conversa-tions with "John," I do not conclude that such conduct wasan interrogation of her union activities or sympathies. Asnoted earlier I conclude that both participants were refer-ring to John Dryden. I further concluded that it can beinferred from the circumstances, including the timing of theevents, that Respondent was aware of Dryden's organizingefforts. However, Moynihan did not question her as towhether she responded favorably to any solicitation forunion support. The interrogation was in reality directed tothe extent of Dryden's efforts, and not to any possible ef-forts by her in support of the Union or to any of her possi-ble sympathies for the Union. Accordingly, I do not con-clude that the interrogation was coercive, particularly sinceit occurred in advance of any overt antiunion activities byRespondent. I do not find Moynihan's conduct to be viola-tive of the Act.Finally, in view of my credibility resolution with respectto the alleged interrogation of Katz by Wilcox, I concludethat Respondent did not engage in interrogation which vio-lated the Act in this regard.398 HOWARD JOHNSON COMPANY1. Granting of benefitSubsequent to Foley's coercive interrogation of Tesini,Foley granted Tesini a week off with pay. In view of thetiming of that benefit, which came upon Foley's admonitionto Tesini that something could have been worked out with-out recourse to the Union, it is clear that Foley was moti-vated by a desire to discourage Tesini, with whom he hadbeen on friendly terms, from any further support of theUnion. Foley, by his own admission, was still concernedabout Tesini's execution of a union card despite Tesini'sassertion that it did not necessarily mean that he wouldvote for the Union in an election, Accordingly. I concludethat the granting of such benefits was not made pursuant tonormal justifiable business motivations, but rather consti-tuted an attempt to interfere with the employees' rights un-der the Act, and thus I conclude it was violative of Section8(a)(1) of the Act.2. The barring of the union organizer from the restaurantRespondent argues that John Dryden was barred fromthe restaurant because of his misconduct, i.e., inducementof a minor to overindulge in alcoholic beverages. I havefound such reasoning to be pretextuous. Sousa appeared onthe scene immediately after becoming apprised of the unionorganizing effort. I have inferred that he was aware of Dry-den's role as the union organizer and I concluded that hisreason for summoning the police and barring Dryden wasDryden's organizing activities. Foley admitted such whenhe made his response to Lynn Dryden's post-election in-quiry as to whether her husband would now be permitted toenter the restaurant. The public humiliation of the chiefunion organizer in the presence of employees, including em-ployee Lynn Dryden, his wife, necessarily tended to ad-versely affect those employees in their ability to freely ac-cept or reject the option of union representation guaranteedto them by the Act. A forceable ejection of a union orga-nizer under similar circumstances has been held to haveviolated the Act. Heavenly Valley Ski Area, a CaliforniaCorporation, and Heavenly Valley, a Partnership, 215 NLRB359 (1974) enfd. 552 F.2d 269 (9th Cir. 1977). 1 do not findthat the means of ejection utilized herein in any way miti-gates the coercive effect upon the employees, i.e., the instill-ing of a fear that Respondent would resort to extreme actsof humiliation to frustrate union activity. Accordingly. Ifind that Respondent's conduct in barring union organizerJohn Dryden from the restaurant at the inception of theunion campaign and throughout the union organizing effortis violative of the Act.3. The discharge of Tesini and PhillipsThe discharge of Tesini and Phillips came about withinthe context of Respondent's knowledge of their union ac-tivities by way of the unlawful interrogation by Foley. andby way of Sousa's and Foley's observations of their encoun-ters with John Dryden on the night of the discharge. Phil-lips was engaged in open, if indeed indecorous, union ac-tivities which form the basis of the conduct for which hewas discharged. Tesini was closely associated with him thatnight. Respondent was clearly antipathetical to the organiz-ing effort. Foley had remained concerned that Tesini mightstill vote for the Union. He therefore granted Tesini a bene-fit to discourage such prospects. Despite that benefit, Tesiniand Phillips were openly consorting with John Dryden.Thus Respondent, who had exhibited union animus, hadsufficient grounds to direct specific animus against Tesiniand Phillips because of their association with the Union.Respondent argues that both employees were dischargedfor justifiable reasons and therefore despite the possible ex-istence of a dual motivation, the discharge is not unlawlulinasmuch as the General Counsel has failed to prove that ithad acted pursuant to the unlawful reason, citing. ,N.L..R.B.v. Billen Shoe Co., Inc., 397 F.2d 801. 803 (st Cir. 1968): orthat the discharge: "would not have taken place but forsuch animus," citing Hubbard Regional Hospital v.N.L.R.B., 579 F.2d 125 (Ist Cir. 1978).10In N.L.R.B. v. Rich's of P!mnouth. Inc., 578 F.2d 880. 886(Ist Cir. 1978), the court held that when the respondentoffered a "legitimate business justification for its conduct,the burden shifted to the Board to establish by substantialevidence 'an affirmative and persuasive reason why the em-ployer rejected the good cause and chose the bad one.'"(Citing the Billen Shoe Conopan case). The court held thata legitimate business justification was raised in that casewhich the Board "Dismissed as 'improbable.' " The Board'sdecision was not enforced inasmuch as the court found in-sufficient evidence of antiunion motivation to overcome the"legitimate business justifications for Respondent's con-duct." The court, however, considered a factual situationwherein the employer had refused to reinstate an emploNeewho had voluntarily terminated her position and thereafterwas refused reinstatement. The court observed that suchcircumstances gave rise to a greater burden of proof on theBoard. The court explicitly distinguished the case before itfrom Champion Papers. Inc. Ohio Division) v. N.L. R.R., 393F.2d 388, 394-395 (6th Cir. 1967). where the asserted rea-son for the employer's conduct. i.e., "dissatisfaction." and"attitude," appeared to be "unsubstantiated or inconse-quential."In the Hubbard case, cited by Respondent. the adminis-trative law judge found that the discriminatees' misconductwas a contributing factor in the employer's motivation todischarge them. However, in that case the misconduct ofthe discriminatees which was raised by the respondent as adefense, amounted to serious, unprofessional behaviorwhich caused the public humiliation of a patient and a sub-sequent serious complaint from that patient. The court de-nied enforcement of the Board's order of reinstatement in-asmuch as it found that the Board did not adequatelydelineate how it came to conclude that the employer actedin pursuance of its union animus rather than the miscon-duct of the alleged discriminatees.Upon the facts of this case, I find that Respondent hadfailed to establish that it was possessed of a justifiable busi-ness reason, i.e., serious misconduct. Both Tesini and Phil-0 See also Colettis Furniture Inc. v .N.L.R.B., 550 F.2d 1292, 1293 (IstCir. 1977), and N L.R.B. v. Lowell Sun Publishing Comnpan, 320 F.2d 835.842 (Ist Cir. 1963), where the union animus was a "dominant reason." and,. L.R B. v. Fibers International Corporation. 439 F 2d 1311. 1315 (Ist ('ir.1971). where union animus was the "controlling motiv e."399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlips were highly regarded by Foley. Indeed, according tothe testimony of Tesini whom I credit, Foley had promisedto reinstate both employees after the union organizing effortsubsided. In fact, they were later reinstated. Even Sousaadmitted an awareness of the value of these employees. Themisconduct alleged to them consisted of nothing more thanboisterous or exuberant off-duty behavior. There was noconvincing evidence that at the late hour it had occurredtheir conduct was disruptive of Respondent's operation, orthat it seriously disturbed any customers. I totally discreditSousa's uncorroborated and unconvincing testimony withrespect to the secondhand information of which he was ap-prised subsequent to the discharge in regard to a waitress'refusal to leave the premises, and his inconsistent testimonyconcerning the post-discharge inquiry of a customer as tothe nature of the "ruckus."Of the shifting reasons for the discharge of Tesini andPhillips that were offered by Foley and Sousa, one was thepresence of the two employees during off-duty hours, anapparent violation of Foley's no loitering rule. This rulehad not been uniformly applied prior to the union activityas I have discussed above. There is no evidence that anyemployee was discharged for violations of the rule. Indeed,Foley testified to a situation where he merely verballywarned a long time employee when he found her in appar-ent violation of the rule. The subsequent conduct of LindaGarlick while on duty was much more serious, i.e., utteringan obscenity in response to a customer's demand for ser-vice. Yet her conduct merely entailed a much lesser degreeof discipline. There is no evidence that any employee hasever been discharged for similar such behavior, i.e., slam-ming a door, and loudly soliciting on behalf of an organiza-tion. Finally, the discharge of these two valuable employeesfor conduct which obviously did not impair their futurework, as they were ultimately rehired, plainly is contrary tothe employer's own self-interest, as well as it is inconsistentwith Respondent's own past and subsequent practice.P.S.C. Resources, Inc. v. N.L.R.B., 576 F.2d 380, 384 (IstCir. 1978).Accordingly, I conclude that the alleged misconduct ofPhillips and Tesini was inconsequential, and that the truemotivation for their discharge was their union activity andunion sympathies. I conclude that had it not been for theirunion activities and sympathies Respondent would havemerely verbally warned them or had administered a muchlesser degree of punishment. I therefore find that by dis-charging Tesini and Phillips on September 27, and by refus-ing to reinstate them until well after the union election, i.e.,January 23, 1978, and February 6, 1978, respectively, Re-spondent violated Section 8(a)(3) and (1) of the Act.4. The no-access ruleParagraph 8(e) of the complaint alleges that Respondent"discriminatorily promulgated, maintained and enforced anoverly broad no-access rule."In view of the foregoing factual findings, I conclude thatthe General Counsel has failed to prove that the no-accessrule was promulgated by Manager Foley during theUnion's organizing effort. It was, on the contrary, an-nounced to all employees prior to any union activity, andcertainly prior to any union activity known to Respondent.Moreover, the rule was premised upon reasonable businessmotivations.No-access rules have been found by the Board to consti-tute valid business rules if they are clearly announced to allemployees, are applicable to working areas, or justified bybusiness reasons, and are uniformly applied to all employ-ees and not just to employees engaged in union activities.GTE Lenkurt Incorporated, 204 NLRB 921, 922 (1973); Tri-County Medical Center, Inc., 222 NLRB 1089 (1976); Conti-nental System, Inc., 229 NLRB 1262 (1977).However, I agree with the General Counsel that the rulewas discriminatorily applied. It had not been uniformly ap-plied prior to the discharges of Phillips and Tesini, but itwas utilized by Foley and Sousa to justify, in part, the dis-charge of those two employees because of their union ac-tivities. In applying that rule to Phillips and Tesini, I haveconcluded above that Respondent has failed to demonstrateby credible, convincing evidence that such enforcement wasjustified by reasonable business considerations. Accord-ingly, I conclude that the enforcement of the no-access ruleon September 27 was violative of Section 8(a)(1) of the Act.5. Harassment of Lynn DrydenIn view of the factual findings set forth above, I concludethat Respondent did not engage in surveillance of LynnDryden by the conduct of Area Manager Sousa subsequentto her union activities. The changes in Lynn Dryden's workschedule preceded the union activity and therefore were nota consequence of it. With respect to the back-to-back workschedules, the General Counsel has failed to prove thatLynn Dryden was assigned sequential shifts with only "fewhours" hiatus. In any event there is no evidence that Re-spondent was aware that the scheduling was onerous orburdensome to Lynn Dryden. The General Counsel hasalso failed to prove that Dryden was assigned unduly bur-densome or onerous work tasks in consequence of her unionactivities. I fully credit Foley that cleansing the booths arepart of a waitress' normal duties. Furthermore, Foley's sug-gestion that Dryden not wear her uniform during off-dutyhours in the neighboring cocktail lounge appears to be areasonable nondiscriminatory request, and hardly burden-some to her. I do not conclude that it constituted harass-ment. Finally, Sousa did not in fact restrict Lynn Dryden'smovements or access to employees in the restaurant on De-cember 16.Accordingly, I conclude that Respondent did not violateSection 8(a)(I) of the Act as alleged in paragraph 8(i), 80(j),and 9(a), (b), (h), and (i) of the complaint.6. Harassment and constructive discharge of LindaGarlickAs indicated above, the General Counsel has failed toprove that Respondent initially changed the work scheduleof Linda Garlick subsequent to her union activities. ThusGarlick was subjected to changes in her schedule prior tothe onset of union activity. However, one change did occurafterward, i.e., the temporary reduction to a 2-day work-week. This occurred after Garlick engaged in misconductwhich consisted of an expression of open hostility coupled400 HOWARD JOHNSON COMPANYwith an obscene remark which was prompted by a custom-er's demand for service. Foley testified that the temporaryreduction in hours was intended as a disciplinary measure.The General Counsel has failed to adduce any evidenceupon which I can conclude that such action was disparate.He elicited no testimony or other evidence that would dem-onstrate that employees are free to engage in similar acts ofmisconduct with impunity. Garlick's conduct was egre-gious. It is not unreasonable for an employer to react tosuch conduct with some form of a reprimand."The discharges of Phillips and Tesini were motivated bytheir union activities, which were much more overt thanthat of Garlick who signed a union card far from the prem-ises of the restaurant. Respondent, through Moynihan, wasseemingly aware that Garlick was in communication withJohn Dryden, the organizer. Moynihan, however, did notinterrogate her as to her own attitude toward the Union. Itcan, at most, be inferred that she was known to be I of 12card signers. Finally, it was Foley who reduced Garlick'sschedule. With respect to the discharges of Tesini and Phil-lips, it was Sousa who demanded their discharge, but it wasFoley who told them that they would be reinstated later. Inthat case Foley appeared to be the more temperate counter-weight to Sousa's spontaneous and emotional reaction toTesini' and Phillips' open union activities. Foley's initialreaction to the knowledge of Tesini's card signing was toinduce him to vote against the Union by means of a grantof a benefit.Under all these circumstances, I therefore credit Foley'stestimony that he reduced the work schedule of Garlick as atemporary disciplinary measure and that he was motivatedby her misconduct. I conclude that he was not motivated byher union activities. Accordingly, I conclude further thatGarlick was not constructively discharged but that she vol-untarily quit her employment, as she had done so a monthearlier. Even had I concluded that Garlick was discrimina-torily reprimanded, I would not construe her termination tobe a constructive discharge. She was not shown to havebeen harassed in her scheduling as alleged by the GeneralCounsel. She walked off the job as she did a month earlierwithout any prospect of future employment. Thus her con-tention that she could not support her child on a reducedschedule is unpersuasive as she was less likely able to sup-port her child with no immediate alternative of any employ-ment.Therefore, I find that Respondent has neither violatedSection 8(a)(1) or (3) of the Act with respect to its conducttoward Linda Garlick as alleged in the complaint.E. The October 25 Notice To EmployeesThe October 25 notice to employees was posted by Foleyon the date that the election agreement was executed. Itannounced the date of the election and assured employeesthat despite the execution of union cards, they could stillvote against the Union. The second paragraph announcedthat the Company was "strongly opposed" to the Union" Foley's toleration of noncompliance with the no-access rule is hardlyevidence that he would have tolerated, in the absence of any union activities,the type of conduct engaged in by Garlick.and set forth Foley's belief that a union was not needed andconcluded by stating that "a union will only make thingsdifficult for all of us."The General Counsel argues that the notice is coerciveinasmuch as it occurred within the context of other unfairlabor practices. Presumably the General Counsel is relyingupon that line of cases wherein the Board has held thatpredictions of "serious harm" constitute coercive conduct.':Respondent argues that the courts have found the "seri-ous harm" statement to be an expression of "permissibleopinion unqualifiedly privileged under Section 8(c) of theAct." The courts, however, have agreed with the Board'sconclusion that such statements can be coercive, when inthe court's opinion the circumstances or context give addedmeaning to the bare language utilized by the Employer, i.e.,other coercive conduct which clearly infringed upon em-ployees' job security and which would lead them to con-strue the statement as a threat to their job security. J. P.Stevens & Co. v. N.L.R.B., 380 F.2d 292 (2d Cir. 1967);Serv-Air, Inc. v. N.L.R.B., 395 F.2d 557 (10th Cir. 1968).Even where Board enforcement was denied the court hasevaluated the context of the statement. N.L.R.B. v. Greens-boro Hosiery Mills, Inc., 398 F.2d 414 (4th Cir. 1968): Sur-prenant Manufacturing Co. v. N.L.R.B.. 341 F.2d 756 (6thCir. 1965).I therefore conclude that Respondent did not possess anunqualified right to engage in a prediction of serious harm.or other similar prediction, which under the factual circum-stances constituted a prediction of possible job loss or detri-ment to job security.The language utilized in the October 25 notice does notuse the phrase "serious harm." or a phrase that per se con-notes a consequence which may impinge upon the employ-ees' job security. The actual verbage used by an employer isnot critical if the circumstances indicate that the predictiontends to be coercive. Thus the Board has found a predictionthat the execution of union cards "which could lead to un-desirable consequences ..." to be coercive as it was con-veyed in a letter to employees wherein the employer ex-pressed his "vigorous opposition" to the union, and itoccurred within a factual context of an unlawful discharge.Ajax Magnethermic Corporation, 227 NLRB 477 (1976). Inthe instant case Respondent expressed strong opposition tothe Union. It not merely speculated upon, but rather itflatly asserted that difficulties would ensue upon union des-ignation as a bargaining agent. It did not explain that state-ment. There is no evidence that it ever did make any subse-quent explanation to the employees during the electioncampaign. Thus employees were left with that statementwhich was to be construed by them in the aftermath ofcoercive interrogations and discharges of two prounion em-ployees, and the public humiliation and ejection of theunion organizer and husband of an employee. Under suchcircumstances, the notice of October 25 clearly tended tocoerce the employees and interfere with their free choice inthe election, and was therefore violative of Section 8(a)( 1)of the Act.2J P. Stevens & Co., Inc., 167 NLRB 266 1967); Holly Farms PoultIndustries, Inc., 194 NLRB 952, 954 (1972): Greensboro Hosien Mills, Inc,162 NLRB 1275 (1967).401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. The Objections1. Objection 15In view of my finding with respect to the October 25notice to employees, paragaph 8(k) of the complaint, I con-clude that Objection 15 is meritorious.2. Objections 4, 6, and 10-16Objections 4, 6, and 10 through 16, are identical to theallegations of paragraphs 8(f), 9(f), 9(g), 9(h), 9(i), and 8(i)of the complaint, which I have concluded have no merit.Accordingly, I find that these objections have no merit. Ob-jection 16 is merely a summary and conclusionary allega-tion and in view of my finding as to Objection 15, it hasmerit insofar as that objection is concerned.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has interfered with, restrained, and co-erced employees in the exercise of their rights under Section7 of the Act, in violation of Section 8(a)(l) of the Act bycoercively interrogating its employees, Lizewski and Tesini,concerning their union activities and sympathies on orabout September 24, 1977; by granting its employee, Tesini,a benefit in the form of a paid week of leave from work onor about September 24, 1977, in order to discourage hisunion activities; by discriminatorily enforcing the no-accessrule on or about September 27, 1977; by threatening itsemployees on October 25 with unspecified adversity withrespect to their job security in the event that they woulddesignate the Union as their bargaining agent; and by itsconduct of September 27, in publicly humiliating and bar-ring a union representative from its premises in the absenceof justifiable business reasons.4. Respondent has violated Section 8(a)(3) and (1) of theAct by discharging employees Neal Tesini and Jeffrey Phil-lips on September 27 and by refusing to reinstate them untilJanuary 23, 1978, and February 6, 1978, because of theirunion activities and sympathies.5. Respondent has engaged in conduct which has inter-fered with the free choice of employees in the election.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I recommend that it be required to ceaseand desist therefrom and take certain affirmative actionsdesigned to effectuate the poilicies of the Act.It having been found that Respondent discriminatorilydischarged Neal Tesini and Jeffrey Phillips, but that Re-spondent thereafter reinstated them to their former positionof employment, Respondent shall make them whole for anyloss of pay they may have suffered by reason of the dis-crimination against them. Any backpay found to be dueshall be computed with interest, in the manner prescribed inF W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).'3A violation of Section 8(a)(3) goes to the very heart of theAct. It therefore warrants that Respondent be further re-quired to cease and desist from infringing in any other man-ner upon the rights guaranteed employees in Section 7 ofthe Act. Pan American Exterminating Co., Inc., 206 NLRB298, fn. 1 (1973); Entwhistle Manufacturing Company, 23NLRB 1058 (1940), enfd. as modified 120 F.2d, 532 (4thCir. 1941).The General Counsel argues that Respondent ought tobe ordered to bargain with the Union despite the fact thatthe Union at no time possessed designation as a bargainingrepresentative by a majority of employees in the appropri-ate unit.He argues further that such an extraordinary remedy isjustified because had it not been impeded by Respondent'sunlawful conduct, the Union could have obtained a major-ity status in view of its rate of successful card solicitations,i.e., 46 percent up to the time that Respondent engaged inunlawful conduct, citing N.L.R.B. v. Gissel Packing Co.,Inc., 395 U.S. 575, 614 (1969)." The General Counsel ar-gues that even if he has not established the foregoing prem-ise, a bargaining order is warranted under the rationale setforth in the Gissel Decision because the unlawful conductherein is "pervasive and outrageous."As to the first aspect of the General Counsel's argument,the evidence does not reveal whether or not the Union hadsolicited a majority of the employees in the unit as of Sep-tember 27. It is not clear whether or not any other employ-ees were solicited, but rejected the Union prior to Septem-ber 27. It is not clear to what extent the Union attemptedfurther card solicitations after September 26. Although theunion organizer had been barred from the restaurant, hehad not attempted to solicit cards on the premises at anytime prior to that date. His efforts involved unsuccessfulsolicitation of 12 employees at locations away from Re-spondent's premises. Union organizer Dryden testified thathe attempted to meet with employees at the "Wine Taster"lounge and at their homes after the filing of the petition, butthat this was difficult because he did not know "where amajority of the employees lived." However, he did possessby late October a copy of the so-called Excelsior list, i.e.,the list of names and addresses of eligible voters for theDecember 16 election. It thus appears that the union orga-nizer did not even attempt to contact employees at theirhomes.In any event, as I read the Gissel Decision, the SupremeCourt discussed three types of cases: The first type involvesi' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)."The evidence clearly reveals that the Union obtained 12 valid unionauthorization cards between September 20 and September 26. The authori-zation cards were clear and unambiguous. There is no evidence that the cardsignor was told that the sole purpose for signing a card was to obtain anelection. Cumberland Shoe Corporarion, 144 NLRB 1268, 1269 (1963). Whileit is true that some employees were told that the cards would also be used toestablish sufficient employee interest in representation to warrant an elec-tion, such conduct is not inconsistent with the use of these clearly unambig-uous cards to demonstrate a majority status. Walgreen Company, 221 NLRB1096 (1975); Levi Sraus d Co., 172 NLRB 732, 733 (1968); Tendico, Inc., aSubsidiary of Ripley Industries, Inc., and Ripley Industries, Inc., 232 NLRB735 (1977).402 HOWARD JOHNSON COMPANYemployer conduct which is so prevasive and outrageousthat a bargaining order may be warranted without inquiryinto the majority status of the union: the second type in-volves employer conduct which is less pervasive but still has"the tendency to undermine majority strength and impedethe election process," so that a bargaining order is war-ranted, "where there is also a showing that at one point theunion had a majority"; and, finally, a third type of casewhere because of the minimal impact upon the election ma-chinery a bargaining order will not be appropriate.At no point in the instant case did the Union possess amajority status. "Almost" a majority is not a "majority."Accordingly, this case must be resolved by a determinationas to whether Respondent's conduct was so pervasive andoutrageous as to warrant a bargaining order. TheGeneral Counsel concedes that there exists no Board prec-edent for the granting of a bargaining order in the absenceof a majority status where pervasive and outrageous con-duct has occurred. He urges, however, that timidity be castaside and a new legal frontier be forged upon the facts ofthis case. The General Counsel alludes to Webster's SeventhNew Collegiate Dictionary, in his argument that Respon-dent's conduct herein, was outrageous, i.e., "violent, brutal,unrestrained" and "atrocious." He further argues that Re-spondent's conduct was calculated and deliberate and partof a pattern of conduct calculated to forestall the Union'sballot box success.I cannot agree that Respondent's conduct can be de-scribed as outrageous and pervasive, nor can it be describedas constituting a deliberate campaign or pattern of election-ing behavior. Although the conduct of Foley and Sousa wasunlawful and serious, the facts of this case reveal that theirconduct constituted a sudden, almost emotional, reaction tothe awareness of union organizational activity. Only twoemployees were coercively interrogated upon the suddenawareness of the union campaign. The grant of benefit toTesini formed part of Foley's initial reaction to his friend'sunion activity. The treatment of John Dryden and employ-ees Tesini and Phillips whose own conduct was not a para-digm of discretion, was the hot tempered reactions of AreaManager Sousa. Foley, in part, attempted to mitigate Sou-sa's conduct with his own promises of future reinstatement.During the pending of the unresolved objections, Tesiniand Phillips were voluntarily reinstated.The only conduct which interfered with the election wasthe October 25 notice to employees. This I have found ob-jectionable only because of the tendency of employees toattach a particular meaning to otherwise ambiguous lan-guage. There is no evidence that following the notice andthe election agreement Respondent engaged in an extraor-dinarily hostile or even vigorous election campaign.Accordingly, on the facts of this case, although I con-clude that Respondent engaged in rash and unlawful con-duct, I cannot conclude that its conduct was so pervasive oroutrageous as to justify an order to bargain with a unionthat has failed to demonstrate a majority status at any pointin time. I shall therefore not recommend a remedial bar-gaining order.Having found that Respondent engaged in conductwhich interfered with the election in Case I-RC-15382, Irecommend that the election be set aside and a second elec-tion be directed.Upon the basis of the entire record, the findings of factand conclusions of law, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended.ORDER"The Respondent, Howard Johnson Company, its officers.agents, successors, and assigns, shall:I. Cease and desist from:(a) Coercively interrogating its employees concerningtheir union activities and sympathies.(b) Granting employees benefits for the purpose of dis-couraging their union activities and sympathies.(c) Enforcing a rule excluding nonworking employeesfrom its premises against employees engaged in union ac-tivities in the absence of justifiable business reasons.(d) Threatening employees with unspecified adversitywith respect to their job security in the event they designatethe Union as their bargaining agent.(e) Publicly humiliating a union business representativeby barring that union representative from its premises inthe absence of justifiable business reasons.(f) Discouraging membership in or activities on behalf ofBartenders, Hotel, Motel, Cafeteria and Restaurant Em-ployees Union, Local 116, AFL-CIO, or any other labororganization by discharging employees or otherwise dis-criminating against them in any manner with regard totheir rates of pay, wages, hours of employment, hire or ten-ure of employment, or any term or condition of their em-ployment.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Make whole Neal Tesini and Jeffrey Phillips for anyloss of earnings they may have suffered by reason of Re-spondent's unlawful discrimination against them in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary and useful in analyzing the amount of backpay dueunder the terms of this recommended Order.(c) Post at its restaurant on Columbus Avenue. inSpringfield, Massachusetts, copies of the attached noticemarked "Appendix."'" Copies of said notice, on forms pro-vided by the Regional Director for Region 1,. after beingduly signed by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, and1' In the event no exceptions are filed as provided b) Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted b the Board and become tsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region , in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.I-r ts FURTHER ORDERED that the complaint be dismissedas to any' alleged violations of the Act not found herein.404